DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Etschmaier et al (US 20200225085).
Regarding claim 1, Etschmaier et al teach A light sensing module, comprising: a substrate (1); a light sensing unit (5) being disposed on the substrate to sense an intensity of a working light beam; a first light-transmissive component (11) covering the light sensing unit, wherein the first light-transmissive component has a first refractive index that is between a refractive index of the light sensing unit (part of the sensing unit silicon) and a refractive index of air (close to 1); and a blocking wall being disposed on the substrate and surrounding the light sensing unit and the first light-transmissive component.
Regarding claim 2, Etschmaier et al teach the blocking wall (17) has a light transmittance of less than 2% (shield – defined as prevent from) with respect to the working light beam.
Regarding claim 16, Etschmaier et al teach a light emitting module and the light sensing module as claimed in claim 1, wherein the light emitting module is configured to emit a working light beam, and the light sensing module is configured to sense an intensity of the working light beam.
Claim(s) 1, 2, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al (US Patent 10760955).
Regarding claim 1, Chu et al teach A light sensing module, comprising: a substrate (140); a light sensing unit (120) being disposed on the substrate to sense an intensity of a working light beam; a first light-transmissive component covering the light sensing unit, wherein the first light-transmissive component (122 – Fresnel lens) has a first refractive index that is between a refractive index of the light sensing unit (Silicon) and a refractive index of air; and a blocking wall being disposed on the substrate and surrounding the light sensing unit and the first light-transmissive component.
Regarding claim 2, Chu et al teach the blocking wall (17) has a light transmittance of less than 2% (avoid leakage see text of reference which is understood as being stop from leaking) with respect to the working light beam.
Regarding claim 4, Chu et al teach (Fig. 16 – where it shows the at least three different refractive indices of decreasing value along a vertical axis) a second light-transmissive component (121) being disposed between the light sensing unit and the first light-transmissive component, and having a second refractive index between the refractive index of the light sensing unit and the first refractive index.

Regarding claim 7, Chu et al teach (Fig. 41) a light shielding layer (160) being disposed between the light sensing unit and the blocking wall.
Allowable Subject Matter
Claims 3, 5, 6, 8-14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday  9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        


TK